Citation Nr: 0606921	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION


The veteran served on active duty from December 1958 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Heart disease was not present in service, is not shown to be 
related to service, and did not manifest within one year of 
service.






CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active 
service, nor may it be presumed to be related to service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VA must 
also request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

With regard to element (1), above, the Board notes that the 
RO sent the appellant VCAA notice letters in November 2001 
and March 2005 that told him what was necessary for his claim 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statement of the Case (SSOC), he was provided 
with specific information as to why his claims seeking 
service connection for heart disease was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's November 2001 and March 2005 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that in 
March 2005 the RO asked the appellant to let VA know of any 
other evidence or information that will support his claim.  
In addition, he was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the November 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in June 2002.  Therefore, 
there is no defect in the timing of the notice.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO obtained 
service medical records, statements from the veteran, private 
medical records and provided the veteran a VA examination. 
The veteran testified at a personal hearing and has not 
indicated that there is any additional evidence available to 
help support his claim for service connection for heart 
disease.

The Board sees no areas in which further development is 
needed.  The RO has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records are negative for any diagnosis of 
heart disease or any heart disability.  The veteran's report 
of medical history and his separation examination are both 
negative for any finding of heart disease or reports of any 
symptoms associated with heart disease.

There is no indication of heart disease prior to August 1991, 
approximately 25 years after the veteran's discharge from 
active service, when a private treatment record shows that he 
suffered an acute inferior myocardial infarction.  In 
November 1991 he was diagnosed with unstable angina and 
status post recent inferior myocardial infarction and 
underwent right and left heart catheterization with left 
ventriculography and coronary angiogram.  None of the private 
medical records suggest a link to service.  

The veteran testified at his hearing that he believed his 
heart disease is related to exposure to paint fumes in 
service.

The veteran was provided a VA examination in September 2005.  
The veteran stated that he first experienced chest pain in 
1990 and had a heart attack in 1991 followed by coronary 
artery bypass surgery a few months later in 1991.  The 
veteran again had chest pain in 2003 and had a stent placed 
in a vein.  The examiner noted that the veteran had several 
risk factors for coronary artery disease including diabetes, 
high cholesterol, and a history of hyperuricemia.  The 
veteran has had minimal hypertension and a history of smoking 
prior to 1991.  The veteran has no family history of heart 
disease.  The examiner diagnosed the veteran with 
atherosclerotic heart disease, prior myocardial infarction, 
coronary artery bypass, status post coronary artery stent, 
diabetes, hyperlipidemia, hyperuricemia, and hypertension.  
The examiner offered his opinion that he could not make a 
connection between exposure to paint fumes in service and the 
veteran's subsequent development of heart disease 25 years 
later.  The examiner noted that the veteran had multiple 
other risk factors for heart disease.

Although there is certainly no question that the veteran 
currently suffers from heart disease, there is no medical 
evidence of a similar disability in service, and no competent 
medical evidence or opinion suggesting a link to service.  In 
fact, the medical evidence suggests post-service etiologies 
for the veteran's heart disease.  The Board acknowledges the 
veteran's belief that his heart disease is related to 
service, but as a lay person, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that service connection for heart disease is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim and service connection must be denied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).

The Board notes that some forms of heart disease can be 
presumed to be service connected if manifested to a 
compensable degrees within one year of service.  38 C.F.R. 
§ 3.307, 3.309 (2005).  However, there is no evidence that 
the veteran's heart disease was manifested within one year of 
leaving service.  The veteran left service in 1966 and was 
first diagnosed with heart disease in 1991.  Therefore, the 
veteran's heart disease cannot be presumed to be service 
connected.  38 C.F.R. §§ 3.307, 3.309 (2005).


ORDER

Entitlement to service connection for heart disease is 
denied.

REMAND

The veteran has stated that he received treatment for 
prostate cancer in December 2005 at the VA Medical Center 
(VAMC) in Waco, Texas.  The RO must contact the VAMC in Waco 
and obtain all treatment records for the veteran dated from 
September 2005 to the present.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).
The Board finds that an additional examination for the 
veteran's prostate cancer is required.  The veteran has 
claimed that his prostate cancer was caused by exposure to 
paint fumes in service.  The Board finds that a new 
examination is warranted to obtain an opinion as to whether 
or not the veteran's prostate cancer was cause by exposure to 
paint fumes in service.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should contact the VAMC in 
Waco, Texas, and obtain all treatment 
records for the veteran dated from 
September 2005 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his prostate 
cancer.  The examiner is requested to 
specifically review the service medical 
records, and the private medical records.  
All necessary tests should be conducted 
including X-rays if indicated.  If 
prostate cancer is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's coronary artery disease was 
either caused by or aggravated by service 
or in-service exposure to paint fumes.  A 
complete rationale for any opinion 
offered should be included.

3.  Following the above, the RO should 
readjudicate the veteran's claim, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


